Case: 2:21-mj-00348-CMV Doc #: 1 Filed: 05/19/21 Page: 1 of 4 PAGEID #: 1

AO 106A _ (08/18) Application fora Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
U.S. Postal Service Priority Mail parcel bearing label no.
9505514865921137407101 addressed to Raymond Donaldson, 321
Hill Ave, Steubenville, OH 43952 bearing return address 2850
Dennison, San Pedro, CA 90731

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

CaseNo. 2: 2-14 “He

ee ee ee ee

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

U.S. Postal Service Priority Mail parcel bearing label no. 9505514865921137407101 addressed to Raymond Donaldson, 321 Hill Ave,
Steubenville, OH 43952 bearing return address 2850 Dennison, San Pedro, CA 90731

located in the District of , there is now concealed (identify the
person or describe the property to be seized):

A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title 21, United States Code,
Section 841(a)(1) and 843(b).

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
& evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;
O property designed for use, intended for use, or used in committing a crime;
0 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21 USC 841(a)(1) Possession with intent to distribute
a controlled substance
Title 21 USC 843\(b) Prohibited use of a communication center (U.S. Mail)

The application is based on these facts:
As set forth in the attached Affidavit of Postal Inspector BRYON GREEN

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Be

Applicant's signature

BRYON GREEN, U.S. Postal Inspector

Printed name and title

  

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

(specify reliable electronic means).

 

Date: G—(c 2. \ fae |)

—

   
 

City and state: Columbus, Ohio CHELSEY M. VASCURA, t

Printed name di

 
Case: 2:21-mj-00348-CMV Doc #: 1 Filed: 05/19/21 Page: 2 of 4 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVSION

IN THE MATTER OF THE SEARCH OF:

U.S. Postal Service Priority Mail parcel bearing | C@S¢ No.
label no. 9505514865921137407101 addressed MAGISTRATE JUDGE
to Raymond Donaldson, 321 Hill Ave, CHELSEY M. VASCURA

Steubenville, OH 43952 bearing return address
2850 Dennison, San Pedro, CA 90731

 

Affidavit in Support of Application for Search Warrant

|, BRYON GREEN, DO HEREBY DEPOSE AND SAY:

1.

| am a United States Postal Inspector and have been so employed since
October 2006, presently assigned at Cleveland, Ohio to investigate
Prohibited Mailing offenses. | have received training in the detection and
investigation of prohibited mailing offenses. | have worked U.S. Postal
Service related investigations for approximately 14 years, during which
time | have been the case agent for investigations leading to prosecution in
U. S. District Court, as well as state courts.

| know from my training and experience, and the training and experience of
other Postal Inspectors, | am aware the U.S. Mail is often used by drug
traffickers to transport controlled substances as well as U.S. currency
derived from their illicit activities, either as proceeds and/or payment. |
know from my training and experience the Priority Mail system is commonly
used to transport controlled substances and associated currency because
Priority Mail provides traceability, reliability, and timely delivery. The
guaranteed delivery timeframe of Priority Mail places time pressures on law
enforcement agents to identify, search, and deliver these drug parcels in a
timely manner.

As a result of past investigations and prosecutions, the Postal Inspection
Service has determined that a number of indicators can be used to identify
packages containing contraband that have been entered into the Priority
Mail network. Inspectors routinely review shipment documents and Priority
Mail packages originating from or destined to drug source areas, to identify
instances where there is a possibility of drug trafficking.
Case: 2:21-mj-00348-CMV Doc #: 1 Filed: 05/19/21 Page: 3 of 4 PAGEID #: 3

2

4. On or about May 18, 2021, Postal Inspectors identified U.S. Postal Service
Priority Mail parcel bearing label no. 9505514865921137407101 addressed
to Raymond Donaldson, 321 Hill Ave, Steubenville, OH 43952 bearing
return address 2850 Dennison, San Pedro, CA 90731, which was believed
to contain narcotics, in violation of Title 21, United States Code, Sections
841(a)(1) (distribution and possession with intent to distribute a controlled
substance) and 843(b) (illegal use of mail in furtherance of narcotics
trafficking). Inspectors identified this as a suspected drug parcel based on
several characteristics, including but not limited to type of mail, origin,
destination, label, postage, and size.

5. On May 19, 2021, Postal Inspectors intercepted U.S. Postal Service
Priority Mail parcel bearing label numbers 9505514865921137407101. The
subject parcel is further described as a brown card board box, measuring
14 X 14 X 14, and weighing approximately 6 pounds 6.6 ounces. The
subject parcel was mailed on May 17, 2021, from the San Pedro, CA
90731 Post Office, with electronic postage affixed.

6. Your affiant ran the subject parcel label names and addresses in CLEAR,
an electronic database that has proven reliable in previous investigations in
determining the legitimacy of name, address, and phone number
information and was unable to associate Raymond Donaldson, 321 Hill
Ave, Steubenville, OH 43952 in Clear.

7. The return address on the subject parcel of 2850 Dennison, San Pedro, CA
90731 did not list a sender name and the street was spelled incorrectly.
The correct spelling of the street name is “Denison”

8. Your Affiant knows based on his training and experience, that individuals
using the U. S. Mails for the purpose of transporting controlled substances
will often place fictitious address and/or name information, different
variations of their names, names of deceased individuals, or no names at
all on these parcels to conceal their true identities from law enforcement
should the parcel be seized.

9. Your Affiant knows based on training and experience that California is a
common origination area for controlled substances sent through the U.S.
Mail with the Northern Ohio area being a common destination point for
controlled substances sent through the U.S. Mail.

10.Your Affiant knows from training and experience that individuals who
regularly handle controlled substances often leave the scent of controlled
substances, for which narcotic-sniffing canines are trained to indicate alert,
on the box, contents of the box, and/or other packaging material they
handle.
Case: 2:21-mj-00348-CMV Doc #: 1 Filed: 05/19/21 Page: 4 of 4 PAGEID #: 4

3

11.On May 19, 2021, the subject parcel was subjected to “Puma”, a narcotic
detection canine handled by Sgt. R. Cook of the Steubenville, Ohio Police
Department, at the Jefferson County Drug Task Force Office in
Steubenville, Ohio. The subject parcel was placed in a lineup of empty
boxes. Puma gave a positive alert on both subject parcels. According to
Sgt. Cook, this positive alert meant Puma detected the odor of an illegal
drug emanating from the parcels.

12.Sgt. Cook has been State Certified as a Narcotics Canine handler since
November 2014 and a Police K9 evaluator since October 2018. Sgt. Cook
and narcotics canine Puma have worked together since April 15, 2021. Saft.
Cook and canine Puma were both certified on April 15, 2021 by the Ohio
Peace Officers Training Academy (OPOTA). Sgt. Cook and canine Puma
have both completed 160 hours of a state-certified training program at Tri
State Canine Services in Warren, Ohio. During this time, Puma was trained
and certified to alert to the presence of the odors from marijuana, cocaine,
heroin, MDEA  (methlyenedioxyethlamphamine), methamphetamine
(“crystal meth’), and/or their derivatives. Sgt. Cook has been trained how
to handle a detector K-9 and read his alerts. According to Sgt. Cook,
Puma is a reliable K-9 assist unit.

13.Based on the information contained herein, your affiant maintains there is
probable cause to believe that the U.S. Postal Service Priority Mail parcel
bearing label no. 9505514865921137407101 addressed to Raymond
Donaldson, 321 Hill Ave, Steubenville, OH 43952 bearing return address
2850 Dennison, San Pedro, CA 90731 contains controlled substances,
and/or contraband, in violation of Title 21, United States Code, Sections

841(a)(1) and 843(b).

Bryon Green
United States Postal Inspector

 

On May A , 2021 this affidavit was sworn to by the affiant, who did no more than attest
to its contents pursuant to Crim. R. 4.1 (b)(2)(A), by telephone after a document was
transmitted by email, per Crim R. 4.1.

[ wd Ju»

CHELSEY M. VASCURA
U.S. MAGISTRATE JUDGE

 
